Citation Nr: 0601044	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-11 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Muskogee, Oklahoma, which denied service connection for 
residuals of a low back injury.  The Board initially reviewed 
this matter in January 2004, at which time, the Board 
remanded the appeal for further evidentiary development.  A 
review of the claims file indicates that the Appeals 
Management Center (AMC) accomplished the directed development 
to the extent it was reasonably possible.  Consequently, the 
Board may proceed with its review of the appeal.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for service connection for residuals of a 
low back injury; all reasonable development necessary for the 
disposition of the instant case has been completed.

2.  Service medical records, including a November 1959 
separation examination, are negative for any findings 
attributed to a low back disability; competent evidence does 
not show any relationship between the current residuals of a 
low back injury disability and service.  


CONCLUSION OF LAW

Residuals of a low back injury were not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in May 2001, three months before 
the initial rating decision.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The VCAA notice complies with the 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that it (1) informs the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informs the claimant about the information and 
evidence the claimant is expected to provide; (3) informs the 
claimant about the information and evidence that VA will 
attempt to provide on his behalf; and (4) requests the 
claimant provide any evidence in his possession that pertains 
to the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)."  The May 2001 letter clearly meets the first 
three elements and a second letter sent by the AMC in 
February 2004 provides an update with regard to what 
information and evidence is necessary to substantiate the 
claim but is not of record.  The May 2001 letter also meets 
the fourth element, although it does not use the precise 
language in the regulation.  Rather, it states, "This law 
(the VCAA) requires the VA to notify you that if you know of 
any additional medical evidence you would like us to consider 
in support of your claim, you should notify our office."

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, in a 
recent opinion, VA General Counsel held that section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim.  See VAOPGCPREC 1-2004.

The Board concludes that the discussions in the rating 
decision in August 2001, the April 2002 Statement of the Case 
(SOC), and the August 2005 Supplemental SOC adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim.  He was advised that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate the claim 
addressed in this decision and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so, including 
efforts to retrieve service medical records.  Correspondence 
with the National Personnel Records Center (NPRC) indicates 
that VA made no fewer than four requests for pertinent 
records, including specific requests for records from the 
Balboa Naval Hospital and the 11th Naval District 
Headquarters Infirmary.   NPRC responded in July 2001 that 
the veteran's records were mailed.  It responded in March 
2003 that a search of Balboa Naval Hospital's records was 
negative.  And in July 2005, a response from NPRC indicated 
that a thorough search of Balboa Naval Hospital was negative 
and an Index of Retired Outpatient Records does not list the 
11th Naval District Headquarters Infirmary.  In light of VA's 
numerous requests and corresponding replies from NPRC, the 
Board concludes that reasonable efforts were made to obtain 
the identified records and any further search would be 
futile.  38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  The 
medical evidence is sufficient to resolve the issue in this 
case; there is no further duty to provide a medical 
examination or opinion.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board further finds that, in the absence 
of any competent evidence of any abnormal findings indicative 
of a low back injury or attributed to residuals thereof, 
during service or for many years thereafter, and with no 
competent evidence that suggests a nexus between residuals of 
a low back injury and any remote incident of service, a 
medical examination and/or opinion is not warranted with 
respect to the claim for service connection for residuals of 
a low back injury.  Id; see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); compare Duenas v. Principi, 18 Vet. 
App. 512 (2004).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2005).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   Service connection for arthritis may 
be presumed when it is manifested to a degree of 10 percent 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, VA examination reports, private treatment records, 
and the veteran's contentions as presented in hearing 
testimony, written statements, and argument.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The evidence of record does not establish service connection 
for residuals of a low back injury.  At the outset, the 
veteran indicates that treatment records are missing from his 
service medical records.  Specifically, he identified 
treatment at the 11th Naval District Headquarters Infirmary 
and at the Balboa Naval Hospital in San Diego, California.  
Notwithstanding numerous attempts to locate these records by 
the RO and AMC, no such records have been produced and 
associated with the claims file.  In the case of possibly 
missing service medical records, the Board has a heightened 
obligation to explain its findings and conclusions and 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  

The Court of Appeals for Veterans Claims (Court) has held 
that in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the 
instant case, post-service treatment records clearly 
establish that the veteran has a current disability in his 
low back.  Private medical records pertaining to the veteran 
reflect a diagnosis of spondylolisthesis at L4-5 with L5 
radiculopathy, which was established in late 1996.  Competent 
evidence of an in-service injury is sparse in the instant 
case.  A lay statement, such as that given in hearing 
testimony, may be made that relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances.  See Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  Subsequently, a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence.  See Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

The veteran's testimony presents evidence of symptoms of 
ongoing pain in-service, which he attributes to waves 
pounding the boat that he served on and from the boat jumping 
waves at top speeds.  (Transcript (T.) at p. 3)  The veteran 
also identified Balboa Naval Hospital and the 11th Naval 
District Headquarters Infirmary as facilities where he 
received treatment for his back in service.  As previously 
noted, NPRC's search of records did not produce any 
information pertaining to the veteran other than his 
induction and separation examinations.  It is significant 
that the report of his separation examination indicates a 
normal clinical evaluation of the spine and musculoskeletal 
system.  It is also noteworthy that the veteran claimed that 
he has had continuous pain since a back injury at age five, 
but he did not seek any medical treatment for his pain post-
service until ten to 15 years after his discharge.  (T. at 
pp. 4-5)  

Even assuming the veteran's assertions regarding treatment of 
his back in the service are credible and assuming his 
statement regarding initial treatment after service is 
credible, competent evidence of a chronic back disability is 
not 


established in service and there is no evidence of a 
disability, such as degenerative joint disease, within one 
year of separation.  With regard to continuity of symptoms 
the evidence is also weak, as the veteran did not seek 
medical attention for his back symptomatology for a lengthy 
period after service and he has not identified his initial 
treatment provider(s) or offered any details regarding the 
initial post-service treatment.  Moreover, a review of post-
service treatment records is negative for any reference to a 
back injury, aggravation of a pre-existing injury, or 
treatment of back symptomatology while in active military 
service or in the interval between service and 1996.  This 
lapse is significant by itself, but it takes on even greater 
import in light of the reference made to what is included, 
e.g. a back injury at age five and a history of always having 
had some low back pain.  The medical history in the private 
records is also illuminating in that they indicate the onset 
of his "problem," evidently a reference to radicular 
symptoms, was on October 31st (1996).  Reference is made to 
old "Saint Francis films from 1992" that demonstrated a 
compression fracture at L1 level, but that is the only 
reference to any treatment between service and 1996.  There 
is no competent evidence that the fracture occurred in 
service or was aggravated therein. 

The Court has held that to comply with the statutory 
requirements of 38 U.S.C. § 7104(d) to provide "reasons or 
bases" for its decisions, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The United 
States Court of Appeals for the Federal Circuit (hereafter 
Federal Circuit) has held that the Board as "an expert 
administrative board is the only proper tribunal to find the 
contested facts in veterans cases."  Elkins v. Gober, 229 F. 
3d 1369 (2000).   The Federal Circuit further had found that 
the Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Madden Court emphasized the "considerable body 
of law imposing a duty on the Board to analyze the 
credibility 


and probative value of evidence sua sponte when making its 
factual findings."  Id.  The Board weighed all of the 
available evidence and in doing so, finds that the veteran's 
testimony is not sufficiently probative to establish a back 
injury in service.  See Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character.") (Italics added)  The 
only mention of in service incurrence or aggravation of any 
back injury is made pursuant to the veteran's claim for 
compensation.  As noted earlier, private treatment records 
are silent with regard to any back injury in service or any 
diagnosis of an injury prior to 1992.  Service medical 
records are limited to an enlistment physical examination and 
a physical examination done in November 1959 for release from 
active duty.  In both examination reports there are no 
documented complaints or abnormal findings pertaining to the 
low back.  Contrary to the veteran's testimony, there is no 
indication that he reported incurring a back injury at age 
five, while chicken pox at age two and measles at age 12 were 
noted in response to the question, "Have you ever had any 
illness or injury other than those already noted?"  It is 
somewhat incredulous that no notation was made of a reported 
injury that required confinement for two to three weeks, and 
continued to manifest itself with "some pain" ever since.  
In summary, the inconsistencies between the veteran's 
assertions, which appear exclusive to his disability claim, 
and what was recorded during actual physical examinations and 
treatment of the veteran, are too significant to place 
significant probative value on his current report of a back 
injury or aggravation of such during service.  Concerning the 
last element of service connection, the record reveals no 
medical evidence that the veteran's current back disability 
is related to his service.  

The benefit of the doubt doctrine is not for application with 
regard to the claim for service connection for residuals of a 
low back injury because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 
49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Consequently, service connection for residuals of a low back 
injury is not warranted.




ORDER

Service connection for residuals of a low back injury is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


